Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 1 of 9 PageID #: 228



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 TORAY PLASTICS (AMERICA), INC.,    )
                                    )
           Plaintiff,               )
                                    )
      v.                            )           C.A. No. 18-672 WES
                                    )
 MATTHEW B. PAKNIS,                 )
                                    )
           Defendant.               )
 ___________________________________)

                           MEMORANDUM AND ORDER

       Defendant has filed a Motion for Leave to File First Amended

 Answer and Counterclaim, ECF No. 19, seeking to add counterclaims

 for tortious interference with contract, tortious interference

 with business relationships, and abuse of process.                Defendant

 brings these counterclaims based on two theories, one of which

 must be rejected as futile, and one of which survives.           Defendant

 also seeks to make certain non-substantive changes to his Answer

 and to add two affirmative defenses; in the absence of objection,

 these requests are allowed.        Accordingly, Defendant’s Motion is

 GRANTED IN PART and DENIED IN PART.

 I.    Background

       Plaintiff Toray Plastics alleges that Defendant Matthew B.

 Paknis breached a contract between the parties and defamed Toray

 through disparaging statements contained within Successful Leaders

 Aren’t Bullies, a book written by Paknis.         See Compl. ¶ 19-22, 28-
Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 2 of 9 PageID #: 229



 32, ECF No. 1.    Toray claims that these statements violated a 2018

 agreement which had settled Paknis’s previous employment-based

 claims against Toray.      Id. at ¶ 7-15.

       At a pretrial conference, the Court authorized Toray to issue

 a subpoena to Post Hill Press, LLC, the publisher of Paknis’s book.

 See Def.’s Reply 3, ECF No. 22. Toray issued the subpoena, seeking

 all communications and agreements between Paknis and Post Hill

 Press, all drafts of Paknis’s book, and documentation of revenue

 from the book.      See Subpoena 5-6, ECF No. 22-5.        Paknis’s prior

 counsel subsequently withdrew from the case.            See July 3, 2019

 Text Order. Around the same time, Paknis’s then-pending bankruptcy

 proceeding triggered an automatic stay of this case, lasting from

 June 25, 2019 until May 13, 2020.           See Notice of Suggestion of

 Bankruptcy and Automatic Stay, ECF No. 13; Notice of Dismissal of

 Bankruptcy, ECF No. 15.

       With the stay lifted and new counsel raring to go, Paknis

 filed the instant Motion for Leave to File First Amended Answer

 and Counterclaim (“Motion to Amend”), ECF No. 19.           He argued that

 Toray unlawfully interfered with his business relationship with

 Post Hill Press by filing the subpoena and by threatening to sue

 the publisher.    See Proposed First Amended Answer and Counterclaim

 15-16, ECF No. 19-1.       Based on these allegations, he requested

 leave to add counterclaims for tortious interference with contract

 and business relationships.       See id.


                                      2
Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 3 of 9 PageID #: 230



       A month later, in his Reply to Toray’s Opposition to the

 Motion to Amend, Paknis included a Revised Proposed Amended Answer,

 ECF No. 22-3.      This revised version pointed to an email Paknis

 received from his editor at Post Hill Press stating, “Our attorneys

 said we have to respond to the lawsuit.              Unfortunately the legal

 costs will in all likelihood exceed any profits from the sales of

 the book.    The publisher feels it must distance itself from you.”

 Revised Proposed Amended Answer ¶ 37.          In addition to the tortious

 inference     counterclaims,     the       revised    version   included     a

 counterclaim for abuse of process.            Id. at ¶¶ 57-62.     Plaintiff

 subsequently moved to strike the newly added count and factual

 allegations as improperly raised.           See Motion to Strike 1-3, ECF

 No. 23.     The Court denied Toray’s Motion to Strike, but granted

 its alternative request to file a Sur-Reply.               See Nov. 5, 2020

 Text Order.      With briefing now complete, the Court addresses

 Paknis’s Motion to Amend.

 II.   Legal Standard

       Leave to file amended pleadings shall be freely given when

 justice so requires.      Fed. R. Civ. P. 15(a).         However, where the

 amendment fails to allege facts that would survive a motion to

 dismiss, a motion to amend should be denied as futile.                     See

 D’Agostino v. ev3, Inc., 845 F.3d 1, 6 & n.3 (1st Cir. 2016)

 (citing Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st

 Cir. 1996)).    Toray contends that Paknis’s proposed amended answer


                                        3
Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 4 of 9 PageID #: 231



 fails to establish facts sufficient to survive a motion to dismiss

 under Rule 12(b)(6) of the Federal Rules of Civil Procedure.               See

 Pl.’s Obj. 6-11, ECF No. 20. 1

        Under that standard, the pleading “must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that

 is plausible on its face.’”         Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)).        “Where a [pleading alleges] facts that are merely

 consistent with a defendant’s liability, it stops short of the

 line       between   possibility   and   plausibility   of   entitlement    to

 relief.”       Id. (citation and quotations omitted).         “The relevant

 inquiry focuses on the reasonableness of the inference of liability

 that the plaintiff is asking the court to draw from the facts

 alleged . . . .”        Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1,

 13 (1st Cir. 2011).

 III. Discussion

        In the revised version of his proposed amended answer, Paknis



        In its Sur-Reply, Toray changes tack, suggesting that
        1

 because this amendment comes late in the day, the Court should
 apply the “substantial and convincing evidence” standard.       See
 Pl.’s Sur-Reply 4-5, ECF No. 25 (quoting Resolution Trust Corp. v.
 Gold, 30 F.3d 251, 253 (1st Cir. 1994)).      The Court disagrees.
 Although the case has persisted for more than two years already,
 the events at issue in the counterclaims allegedly occurred in
 mid-2019, around the time that the case entered the automatic stay.
 Less than two months after the stay was lifted, Paknis filed the
 instant motion. Thus, the Motion was brought close enough in time
 that the normal Rule 12(b)(6) standard should govern.



                                          4
Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 5 of 9 PageID #: 232



 names three counterclaims:        tortious interference with contract,

 tortious interference with business relationships, and abuse of

 process.     See Revised Proposed First Amended Answer 16-18, ECF No.

 22-3.      The counterclaims are each pled under two theories:           the

 nefarious-subpoena theory, which fails, and the threatened-lawsuit

 theory, which ekes past the well-pleaded standard and therefore

 may be the subject of limited discovery. Id.

       a.     Nefarious Subpoena

       Paknis’s first theory of liability is based on the allegation

 that Toray “served Post Hill Press with an overly burdensome

 subpoena and then accepted discontinuation of the Book in lieu of

 a substantive response . . . .”          Id. at ¶ 48; see also id. at ¶¶

 54, 60.      Given the subject matter of Toray’s Complaint, though,

 the subpoena was reasonable.      Indeed, as Paknis acknowledges, this

 Court authorized the issuance of the subpoena over his objection.

 See Def.’s Reply 3, ECF No. 22. 2     In this Court, discovery disputes



       Moreover, though beyond the scope of Rule 12(b)(6), Paknis’s
       2

 assertion that Post Hill Press did not provide a substantive
 response is clearly wrong.     Paknis makes this assertion based
 solely on the following reasoning:        “Paknis can glean from
 Plaintiff’s Objection that Post Hill Press’ response to the broadly
 sweeping Subpoena is just one page in length ([Pl.’s Obj.] at 5,
 citing Subpoena response at ‘Ex. 2 p.2’), however Paknis cannot
 confirm this either since the exhibit is not actually attached to
 the Phaneuf Affidavit.” See Def.’s Reply 4, ECF No. 22. It is
 true that Toray cited to documentation of Post Hill Press’s
 subpoena compliance and failed to initially attach that
 documentation. See Pl.’s Obj. 5, ECF No. 20. But the section of
 Plaintiff’s Opposition referenced by Paknis provides no basis for
 assuming that the subpoena response was one page in length. The


                                      5
Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 6 of 9 PageID #: 233



 are handled as follows:

       No discovery motions shall be filed until after the party
       in good faith tries to resolve the matter with opposing
       counsel. If that does not resolve the dispute, the party
       must first have an informal conference with the Court,
       which can be arranged by contacting the judge’s Case
       Manager via email or telephone . . . .

 Pretrial Scheduling Order 3, ECF No. 10.            A counterclaim is an

 inappropriate method for resolving this squabble.

       b. Threatened Lawsuit

       The other basis for the counterclaims is the allegation that

 Toray threatened to sue Post Hill Press if it did not cease to

 publish Paknis’s book.      See Revised Proposed First Amended Answer

 ¶¶ 48, 54, 60, ECF No. 22-3. In response, Toray primarily contends

 that it did not in fact threaten Post Hill Press with a lawsuit.

 See Pl.’s Sur-Reply 8, ECF No. 25.        As stated, however, the Court

 is sticking with the Rule 12(b)(6) standard; the veracity of the

 factual allegations is not in play.

       Toray also argues that the counterclaims are barred by the

 litigation privilege, which protects communications (and maybe

 conduct) made during or in anticipation of litigation.          Pl.’s Obj.



 sentence made clear that “Ex. 2” was an email to which the
 requested discovery was presumably attached; thus, while the page
 numbers referenced give some indication of the length of the email,
 they give no indication regarding the length of the attachment.
 See Pl.’s Obj. 5. Lastly, Toray’s attorneys, as officers of the
 court, have stated that Post Hill Press did comply with the
 subpoena, provided thousands of pages in response. See Pl.’s Obj.
 5; Pl.’s Sur-Reply 2.



                                      6
Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 7 of 9 PageID #: 234



 7-9, ECF No. 20; Pl.’s Sur-Reply 5-9. 3       However, the applicability

 of this privilege is not ripe for resolution.              “[A] motion to

 dismiss on the basis of the litigation privilege only succeeds

 when the entitlement to the privilege is demonstrated by the

 [pleading] itself.”      Hayes v. Mirick, 378 F. Supp. 3d 109, 114–15

 (D. Mass. 2019) (citation and quotations omitted).          Courts in this

 circuit   have   held   that   the   applicability    of   the   litigation

 privilege “is determined on a case-by-case basis, after a fact-

 specific analysis, with a proper consideration of the balance

 between a plaintiff's right to seek legal redress for injuries

 suffered and the public policy supporting the application of such

 a strong protection from the burdens of the litigation.”             Id. at

 114 (citation and quotations omitted); see also Riverdale Mills

 Corp. v. Cavatorta N.A., Inc., 189 F. Supp. 3d 317, 321 (D. Mass.

 2016) (“application of the privilege is determined on a case-by-

 case basis” (citation and quotations omitted)).

       Here, Paknis points out that Toray and Post Hill Press did

 not have a contractual relationship, so any threat of litigation

 by Toray against Post Hill Press would likely have been baseless.

 See Def.’s Reply 8 & n.9, ECF No. 22.           This Court agrees.       The

 proposed amended answer “create[s] the reasonable inference that


       3Toray’s privilege arguments focus on the subpoena-based
 theory, but the Court will assume that they are also levied at
 the lawsuit-based theory. See Pl.’s Obj. 7-9; Pl.’s Sur-Reply
 5-9.


                                      7
Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 8 of 9 PageID #: 235



 [Toray] threatened legal action in bad faith and did not seriously

 consider initiating any judicial proceeding against [Post Hill

 Press, and it] would thus be inappropriate for the Court to

 determine the applicability of the litigation privilege at this

 juncture.”      Eaton v. Veterans Inc., 435 F. Supp. 3d 277, 281 (D.

 Mass. 2020) (citation omitted); see also Steward Health Care

 System, LLC v. Blue Cross & Blue Shield of Rhode Island, 997 F.

 Supp.   2d     142,   164    (D.R.I.    2014)     (“[T]o    defeat    a   tortious

 interference claim on a motion to dismiss, the privilege or other

 justification must be one of well-documented and unquestioned

 authority . . . .” (citation omitted)); Meltzer v. Grant, 193 F.

 Supp. 2d 373, 381 (D. Mass. 2002) (holding that applicability of

 privilege could not be determined at motion to dismiss because

 there was “a basis for challenging whether the . . . threatened

 action, civil litigation, was contemplated in good faith and/or

 was seriously considered”).

       While    Toray’s      frustration       regarding    Paknis’s   litigation

 tactics   is    understandable,        the    Court   concludes   that    Paknis’s

 counterclaims survive the futility inquiry on the theory that Toray

 threatened Post Hill Press with a frivolous lawsuit, thereby

 preventing the book’s publication through tortious means.                       It

 appears that Toray need not be too concerned; the affidavit of

 Plaintiff’s Counsel, Eric B. Mack, states that he has never spoken

 with any employee or representative of Post Hill Press, and that


                                           8
Case 1:18-cv-00672-WES-PAS Document 27 Filed 01/13/21 Page 9 of 9 PageID #: 236



 he has not made any threats to sue the publisher.                 See Mack

 Affidavit ¶¶ 2-5, ECF No. 25-2.          Absent some other evidence, this

 would appear to dispose of the counterclaims in Toray’s favor.            If

 Paknis continues to press the counterclaims notwithstanding the

 averments of Mr. Mack, discovery must tailored to this issue, to

 determine if it should survive summary judgment.

 IV.   Conclusion

       Defendant’s request to add counterclaims to his Answer is

 denied as to the subpoena-based theory, and granted as to the

 lawsuit-based    theory.      The   other    requested   amendments   are

 granted in the absence of objection.          Thus, Defendant’s Motion

 for Leave to File First Amended Answer and Counterclaim, ECF No.

 19, is GRANTED IN PART and DENIED IN PART.        Defendant is directed

 to file an amended answer in conformance with this Memorandum

 and Order. 4


 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: January 13, 2021




       4Toray’s request for sanctions, Pl.’s Sur-Reply 13-14, is
 denied without prejudice.


                                      9
